Citation Nr: 0738411	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-35 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin condition of 
the head, back, arms, hands, and legs.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased rating for emphysema, 
currently rated 60 percent. 

5.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus. 

6.  Entitlement to an initial rating in excess of 10 percent 
for left lower extremity peripheral neuropathy. 

7.  Entitlement to an increased rating for lumbar 
degenerative spondylosis, currently rated 10 percent. 

8.  Entitlement to an increased rating for right elbow 
degenerative joint disease, currently rated 10 percent.

9.  Entitlement to an increased rating for left elbow 
degenerative joint disease, currently rated 10 percent.

10.  Entitlement to an increased rating for dermatitis of the 
feet, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
July 1988.  He received the Bronze Star Medal, three Air 
Medals, and the Combat Infantryman Badge for service in the 
Republic of Vietnam.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for PTSD, for 
bronchitis, and for a skin condition claimed as lichen planus 
of the back and arms.  The rating decision granted service 
connection for diabetes mellitus and assigned a 20 percent 
rating; granted service connection for left lower extremity 
peripheral neuropathy and assigned a 10 percent rating; 
assigned a separate 10 percent rating for lumbar degenerative 
spondylosis; assigned a separate 10 percent rating for right 
elbow degenerative joint disease; assigned a separate 10 
percent rating for left elbow degenerative joint disease; 
granted an increased (60 percent) rating for emphysema; 
granted an increased (20 percent) rating for the cervical 
spine; denied a compensable rating for foot dermatitis; and, 
denied entitlement to total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).  The veteran did not appeal the 20 percent rating 
assigned for the cervical spine. 

The veteran requested a hearing before an RO hearing officer, 
but he later withdrew that request. 

The veteran underwent VA pulmonary function testing in June 
2004.  The test results were omitted from the August 2004 
statement of the case and the veteran has not waived his 
right to initial RO consideration of this evidence.  While 
this would normally require a remand for a supplemental 
statement of the case (SSOC) on the matter, because the 
decision below grants the maximum benefit available, a remand 
would serve no useful purpose, as no unfair prejudice to the 
veteran will result.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 

In a July 2004-issued rating decision, the RO granted an 
increased (10 percent) rating for dermatitis of the feet 
effective from July 31, 2002.  The veteran seeks the maximum 
benefit allowed by law.  Thus, the claim for a higher rating 
remains in controversy.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The RO granted TDIU in its July 2004 decision.  Thus, that 
issue is no longer before the Board.   

Service connection for a skin condition of the arms, head, 
back, and legs, service connection for bronchitis, and a 
claim for an increased rating for dermatitis of the feet are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There is no competent medical evidence of a diagnosis of 
PTSD or other acquired psychiatric disorder.  

2.  Type II diabetes has been manifested throughout the 
appeal period by a need for oral hypoglycemic agent and 
restricted diet; not shown is a need for insulin or 
regulation of activities.  

3.  Diabetic peripheral neuropathy of the left lower 
extremity results in mild incomplete paralysis. 

4.  Emphysema is manifested by an FEV-1 (forced exhalation 
volume-one second) of 39 percent of predicted value.  

5.  Lumbar spondylosis has been manifested throughout the 
appeal period by full range of motion with functional 
impairment due to painful motion and tenderness of the lumbar 
muscles.   

6.  Right and left elbow degenerative joint disease has been 
manifested throughout the appeal period by full range of 
motion limited by pain and stiffness.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include PTSD was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  The criteria for an initial rating greater than 20 
percent for type II diabetes are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic 
Code 7913 (2007).

3.  The criteria for an initial rating greater than 10 
percent for left lower extremity diabetic peripheral 
neuropathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8521 (2007).

4.  The criteria for a 100 percent schedular rating for 
pulmonary emphysema are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2006); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6603 (2007).

5.  The criteria for a schedular rating higher than 10 
percent for lumbar spondylosis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2006); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
Plate V, 4.71a, Diagnostic Codes 5003, 5292, 5293 (2001); 
§ 4.71a, Diagnostic Code 5239 (2007). 

6.  The criteria for an increased schedular rating for right 
elbow degenerative joint disease are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2007); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, Plate V, 4.71a, Diagnostic Codes 
5003, 5206, 5207 (2007). 

7.  The criteria for an increased schedular rating for left 
elbow degenerative joint disease are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2007); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, Plate V, 4.71a, Diagnostic Codes 
5003, 5206, 5207 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must give notice to the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  The RO must provide this notice 
prior to an unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claims decided below was satisfied prior to the initial July 
2003 rating decision by way of a letter sent to the claimant 
in October 2002, which addressed all notice requirements.  
The letter mentions what evidence is required to substantiate 
the claim, the claimant's and VA's duty to obtain this 
evidence, and asks the claimant to submit any relevant 
evidence in his possession.  The RO also sent an additional 
notice letter in February 2004.

In this case, all necessary development has been accomplished 
and adjudication may proceed without unfair prejudice to the 
claimant regarding the issues addressed in this decision.  
Bernard, supra.  VA has obtained any necessary medical 
opinions.  The claimant was afforded a VA medical 
examination.  Neither the claimant nor his representative has 
identified, nor does the record indicate, that any additional 
evidence is necessary for fair adjudication of the claims.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection for PTSD

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as psychosis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

Service connection for PTSD for a combat veteran also 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) and a link, established 
by medical evidence, between current symptoms and an in-
service stressor.  38 C.F.R. § 3.304(f) (2007); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, there is no medical evidence of a diagnosis of 
PTSD or other acquired mental disorder.  During his December 
2002 VA PTSD examination, the veteran expressed anxiety that 
he had been unfairly discriminated against because of his 
race, but according to the examiner, he did not exhibit the 
symptoms that are required for a diagnosis of PTSD.  The 
examiner assigned a diagnosis of personality disorder, not 
otherwise specified (NOS) on Axis II.  

Personality disorders are developmental in nature, and, 
therefore, not entitled to service connection.  Regulatory 
authority provides that personality disorders will not be 
considered as disabilities under terms of the VA Schedule for 
Rating Disabilities.  See 38 C.F.R. §§ 4.9, 4.127 (2004).  An 
exception is provided for at 38 C.F.R. § 3.310(a) (2007), 
which states that disability that is proximately due to 
service-connected disease or injury shall be service-
connected.  In this case, there is no indication that the 
personality disorder is proximately due to service-connected 
disease or injury. 

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).  Service connection for PTSD must 
therefore be denied.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Diabetes Mellitus

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward rather than treating the claim 
as one for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).  

Diabetes mellitus has been initially rated 20 percent 
disabling under Diagnostic Code 7913.  Under that code, a 
20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or; oral 
hypoglycemic agent and restricted diet. 

A 40 percent rating is appropriate for diabetes requiring 
insulin, restricted diet, and regulation of activities.  

A 60 percent evaluation is warranted for diabetes requiring 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately rated.  

A 100 percent rating is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions) requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).  

A December 2002 VA general medical compensation and pension 
examination report reflects that the veteran used oral 
hypoglycemic agents but had not used insulin.  The veteran 
reported that his feet went numb occasionally, but denied any 
nephropathy or retinopathy.  The examiner concluded that type 
II diabetes was "uncontrolled" on "oralhypoglycemics."  
The examiner found diabetic neuropathy and questionable 
retinopathy, although the examiner had noted that the eyes 
were unremarkable.  

A June 2004 VA general medical compensation examination 
report reflects that the veteran took an oral agent for 
diabetes, but had no restriction of activity, no 
hospitalization, and no hypoglycemic episode.  With respect 
to peripheral neuropathy, the veteran reported left foot pain 
and left hand paresthesia.  The examiner found reduced 
sensation in the left lower extremity and one spot of 
increased sensation on the left foot.  Motor strength was 
reduced to 4 out of a possible score of 5/5 in all four 
extremities.  The relevant diagnoses were: Type 2 diabetes on 
oral hypoglycemics; and, peripheral neuropathy. 

Type II diabetes has been manifested throughout the appeal 
period by a need for oral hypoglycemic agent and restricted 
diet.  Not shown is a need for insulin or regulation of 
activities.  Thus, the criteria for a 40 percent rating for 
diabetes mellitus are not more nearly approximated.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for an initial schedular disability rating greater than 20 
percent for type II diabetes is therefore denied.  

Diabetic Peripheral Neuropathy

Type II diabetes has resulted in neurological complications 
that must be separately rated.  The RO has already assigned a 
separate 10 rating for diabetes-related left lower extremity 
peripheral neuropathy.  

The RO assigned a 10 percent rating for left lower extremity 
diabetic peripheral neuropathy under Diagnostic Code 8521.  
Under Diagnostic Code 8521, which is the code for neuralgia 
of the external popliteal nerve (also called the common 
peroneal nerve), ratings from 10 to 40 percent are available.  

A 10 percent evaluation under Diagnostic Code 8521 requires 
mild incomplete nerve paralysis.  A 20 percent evaluation 
requires moderate incomplete nerve paralysis.  A 30 percent 
rating requires severe incomplete nerve paralysis.  A 40 
percent disability rating is warranted when there is complete 
foot drop and slight droop of the first phalanges of all 
toes, cannot dorsiflex the foot, extension of proximal 
phalanges is lost, abduction of foot is lost and adduction is 
weakened.  Anesthesia covers the entire dorsum of the foot 
and toes.  38 C.F.R. § 4.124(a), Diagnostic Code 8521 (2007).  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function that is substantially less than that the 
criteria for an evaluation for complete paralysis of this 
nerve, whether the less than total paralysis is due to the 
varied level of the nerve lesion or to partial nerve 
regeneration.  When the involvement is wholly sensory, the 
rating should be mild, or at most, the moderate degree.  The 
ratings are for unilateral involvement, when bilateral, 
combine with the application of the bilateral factor.  
38 C.F.R. § 4.124a (2007).  

The veteran reported that the left foot goes numb 
occasionally, while an examiner found reduced sensation of 
the left lower extremity, an area of increased sensitivity on 
the left foot, and also mild loss of motor strength.  Because 
these deficits appear to be no more than mild, however, the 
Board finds that the criteria for moderate incomplete 
paralysis of the left lower extremity are not more nearly 
approximated.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for a 
rating higher than 10 percent for left lower extremity 
peripheral neuropathy.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claim for an initial 
disability rating greater than 10 percent for left lower 
extremity peripheral neuropathy is therefore denied.  

Emphysema

Emphysema has been rated 60 percent disabling during the 
entire appeal period under Diagnostic Code 6603. 

A 60 percent rating is warranted for pulmonary emphysema if 
the following findings are demonstrated: a FEV-1 of 40 to 55 
percent predicted, or; a FEV-1/FVC ratio of 40 to 55 percent, 
or; a DLCO (SB) of 40 to 55 percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

A 100 percent rating is warranted if the following findings 
are demonstrated: an FEV-1 of less than 40 percent of 
predicted value or; a FEV-1/FVC ratio of less than 40 
percent, or; a DLCO (SB) of less than 40 percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; if outpatient oxygen therapy is required.  
38 C.F.R. § 4.97, Diagnostic Code 6603 (2007).

In this case, pulmonary function testing was accomplished in 
December 2002 and again in June 2004.  The December 2002 
pulmonary function test results are incomplete in that they 
fail to report some of the necessary rating criteria.  Thus, 
they cannot be used.  

The June 2004 VA pulmonary function test results are adequate 
for rating purposes.  This test clearly shows an FEV-1 of 39 
percent of predicted value before bronchodilator therapy was 
administered.  Post bronchodilator therapy increased that 
value to 40 percent; however, the veteran does not use a 
bronchodilator, therefore, the pre-bronchodilator value is 
the appropriate value for rating this case.  

According to the rating schedule, an FEV-1 of less than 40 
percent of predicted value warrants a 100 percent schedular 
rating.  Thus, comparing the 39 percent value to the rating 
criteria, it is evident that the criteria for a 100 percent 
schedular rating for emphysema are fully met in this case.  

Lumbar Degenerative Spondylosis

A December 2002 VA general medical compensation examination 
report reflects that the veteran complained of back pains and 
daily aches that were tolerable, but nevertheless painful.  
Activity exacerbated the pain.  He took non-steroidal anti-
inflammatory drugs.  Palpation of the lumbar spine produced 
no tenderness.  Range of motion was within normal limits.  X-
rays showed loss of normal lordosis, mild to moderate 
anterior vertebral spurring, degenerative disc disease at L5-
S1, and lumbar degenerative spondylosis.    

In his August 2003 notice of disagreement, the veteran argued 
for a 50 percent disability rating for his lumbar spine.  

A June 2004 VA general medical compensation examination 
report reflects that the veteran reported considerable 
intermittent low back pain with two to three flare-ups per 
week.  Low back pain radiated to the left leg.  He denied 
bowel or bladder problems.  He reported occasional 
incapacitating episodes for which he needed to find a 
comfortable position and take pain medication.  The examiner 
found mild lumbar tenderness on palpation.  Range of motion 
was to 85 degrees of flexion, to 30 degrees of extension, to 
30 degrees in side bending each way, and to 35 degrees in 
rotation each way.  Repetitive range of motion testing 
produced dyspnea.  X-rays showed L4-5 spondylosis with 
moderate spurs and osteopenia.  The relevant diagnosis was 
lumbar spine degenerative joint disease with mild functional 
loss of range of motion due to pain. 

From these reports, it is clear that the lumbar spine 
disability has been manifested by full range of motion, 
albeit painful at times, and by tenderness of the lumbar 
muscles. 

The RO has rated lumbar spondylosis (also diagnosed as 
degenerative joint disease) 10 percent disabling under 
Diagnostic Code 5003-5239 throughout the appeal period.  

Degenerative arthritis (hypertrophic or osteoarthritis) when 
established by X-ray findings is rated on limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

In the absence of limitation of motion, a 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbation.  A 
10 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2001).

Under Diagnostic Code 5292, evaluations from 10 to 40 percent 
are available for limitation of motion of the lumbar spine.  
Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2001).  

Under the rating criteria for intervertebral disc syndrome in 
effect prior to September 23, 2002, a 10 percent evaluation 
may be assigned for mild intervertebral disc syndrome.  A 20 
percent rating is warranted for moderate intervertebral disc 
syndrome, defined as "recurring attacks."  A 40 percent 
rating is warranted for severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  A 
60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).

Comparing the low back manifestations to the above criteria, 
the Board finds that the criteria for a rating greater than 
10 percent is not more nearly approximated under any 
diagnostic code.  This is because range of motion is full and 
there is no associated neurological impairment to separately 
rate.  Thus, a rating higher than the 10 percent assigned 
under Diagnostic Code 5003 or 5239, or under Diagnostic Code 
5292, or the former provisions of Diagnostic Code 5293 is not 
warranted.  

The veteran requested an increased rating in July 2002.  This 
date is significant, as it precedes the date of changes to 
the rating schedule.  The Board will next discuss the changes 
to the rating schedule that occurred during the appeal 
period.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  VA's General Counsel (GC) held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  VA must apply the earlier version of the regulation 
for the period prior to the effective date of the change and 
may continue to apply it after the change, if favorable to 
the veteran.  VAOPGCPREC 3-2000.  

As such, VA must consider the revised criteria for that 
portion since the effective dates of the revisions, i.e., 
September 23, 2002, and September 26, 2003, applying 
whichever version or versions is/are more favorable to the 
veteran.  See also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997). 

The rating criteria for spinal disabilities changed on 
September 23, 2002.  The maximum schedular rating available 
remained at 60 percent; however, it became based on duration 
of incapacitating episodes (defined as periods of doctor 
prescribed bed rest) over the past 12 months, rather than on 
pronounced intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  
Because incapacitating episodes (with bed rest prescribed by 
a doctor) are not shown, this revision does not benefit the 
veteran.

Another new and significant provision provides that 
orthopedic and neurologic manifestations may be separately 
evaluated under appropriate codes and those evaluations may 
be used if they result in a greater benefit.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note 2 (effective September 
23, 2002).  However, as mentioned above, any neurologic 
manifestation has already been separately rated as diabetic 
neuropathy.   

Turning to the latter portion of the appeal period, that is, 
from September 26, 2003, the diagnostic code numbers changed.  
Spine disabilities are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine set forth as 
follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine 
(see also Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, the criteria for a rating based 
on duration of incapacitating episodes over the past 12 
months remain the same.  Also unchanged is the procedure for 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations; 
however, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine....................................
.........................50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine. ...........................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
the combined range of motion of the 
cervical spine not greater than 170 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis..........................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, combined 
range of motion of the cervical spine 
greater than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not 
resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body 
fracture with loss of 50 percent or more 
of the 
height.......................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

The most recent changes to the rating schedule have added a 
new formula for rating limitation of motion of the spine that 
was not available prior to September 26, 2003.  Because the 
lumbar spine warrants a 10 percent rating, however, the Board 
need consider only whether the loss of range of motion 
warrants a rating higher than 10 percent under the most 
recent revision.  Because neither ankylosis nor any criterion 
for a 20 percent rating is shown, the most recent rating 
criteria do not provide a basis for a rating higher than that 
warranted under the prior revision.  

The new criteria do not subsume 38 C.F.R. § 4.40, wherein 
painful motion evinces a seriously disabled joint.  
Therefore, the Board will apply DeLuca. 

After consideration of all the evidence of record, including 
the testimony, the Board finds that at no time during the 
appeal period is a rating greater than 10 percent warranted 
for lumbar spondylosis.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claim for a disability 
rating greater than 10 percent is therefore denied.  

Right and Left Elbow Degenerative Joint Disease

The elbows have been rated 10 percent disabling under 
Diagnostic Code 5003-5211 for the entire appeal period.  
Diagnostic Code 5211 is the code for impairment of the ulna.  
No ulna fracture or impairment is shown.  

A December 2002 VA general medical compensation examination 
report reflects that the elbows had full, normal range of 
motion; however, X-rays showed mild degenerative joint 
disease.  The right arm is the major side.  

During a June 2004 VA general medical compensation 
examination, the veteran reported bilateral elbow pains that 
became more severe since the previous examination.  He 
reported daily flare-ups of pain.  He reported that 
occasionally the elbows were so stiff that he could not 
straighten them.  The examiner flexed the arms and elicited 
no pain on movement, however.  Range of motion was normal at 
the elbows with no change on repetitive motion.  X-rays 
showed bilateral osteoarthritis with small bilateral 
olecrannon spurs.  The relevant diagnosis was degenerative 
joint disease of both elbows with no functional loss due to 
pain. 

The elbows have been manifested by full, but painful, range 
of motion with no functional loss.  No other elbow-related 
symptom is shown.  

Under Diagnostic Code 5206, a 10 percent evaluation is 
assigned where there is limitation of flexion of the forearm 
to 100 degrees (major or minor side).  A 20 percent 
evaluation is assigned where there is limitation of flexion 
of the forearm to 90 degrees (major or minor side).  A 30 
percent evaluation is assigned where there is limitation of 
flexion of the forearm to 70 degrees (major side).  A 20 
percent rating is warranted for the minor side.  A 40 percent 
evaluation is assigned where there is limitation of flexion 
of the forearm to 55 degrees (major side).  A 30 percent 
rating is warranted for the minor side.  A 50 percent 
evaluation is assigned where there is limitation of flexion 
of the forearm to 45 degrees (major side).  A 40 percent 
rating is warranted for the minor side.  38 C.F.R. § 4.71, 
Plate I, § 4.71a, Diagnostic Code 5206 (2007).

Under Diagnostic Code 5207, a noncompensable evaluation is 
assigned where there is limitation of extension of the 
forearm to less than 45 degrees (major or minor side).  A 10 
percent evaluation is assigned where there is limitation of 
extension of the forearm to 45 degrees (major or minor side).  
A 20 percent evaluation is assigned where there is limitation 
of extension of the forearm to 75 degrees (major or minor 
side).  A 30 percent evaluation is assigned where there is 
limitation of extension of the forearm to 90 degrees (major 
side).  A 20 percent rating is warranted for the minor side.  
A 40 percent evaluation is assigned where there is limitation 
of extension of the forearm to 100 degrees (major side).  A 
30 percent rating is warranted for the minor side.  A 50 
percent evaluation is assigned where there is limitation of 
extension of the forearm to 110 degrees (major side).  A 40 
percent rating is warranted for the minor side.  38 C.F.R. 
§ 4.71, Plate I, § 4.71a, Diagnostic Code 5207 (2007).

Comparing the manifestations with the rating criteria, it is 
clear that the criteria of a rating higher than 10 percent 
for either elbow joint are not more nearly approximated.  
Even considering additional functional impairment due to 
painful motion, flare-ups, and stiffness in the mornings, 
flexion limited to 90 degrees or extension limited to 75 
degrees is not more nearly approximated.  Deluca, supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claims.  Because 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claims 
for disability ratings greater than 10 percent for right and 
left elbow degenerative joint disease are therefore denied.  

Extraschedular Consideration

Because a 100 percent schedular rating has been assigned, 
there is no need to discuss the propriety of an 
extraschedular total rating.  Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

Service connection for PTSD is denied.

An initial rating higher than 20 percent for diabetes 
mellitus is denied. 

An initial rating higher than 10 percent for left lower 
extremity diabetic peripheral neuropathy is denied.

A 100 percent schedular rating for pulmonary emphysema is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits. 

An increased rating for lumbar spondylosis is denied.

An increased rating for right elbow degenerative joint 
disease is denied. 

An increased rating for left elbow degenerative joint disease 
is denied.


REMAND

Service Connection for a Skin Condition

The veteran seeks service connection for a skin condition.  
In July 2002, he claimed this was a rash due to Agent Orange 
and due to two tours of duty in Vietnam.  

While the service medical records (SMRs) reflect that a skin 
disease arose during active service in a tropical climate and 
a current examination reflects dermatitis of the head, back, 
arms, hands, and legs, no medical professional has linked the 
current dermatitis to active service.  

Service Connection for Bronchitis

Although service connection is in effect for emphysema, the 
veteran also seeks service connection for bronchitis.  His 
SMRs contain several diagnoses of chronic bronchitis.  An 
April 1970 flight physical examination notes bronchitis.  An 
April 1976 report notes bronchitis.  April, June and 
September 1987 SMRs note chronic bronchitis.  Prior to 
retirement in July 1988, the veteran completed a medical 
history questionnaire and reported chronic bronchitis.  

Since active service, VA examiners have given several 
respiratory diagnoses.  A November 1988 VA examination report 
contains a diagnosis of moderate restrictive lung disease.  A 
July 2001 VA chest X-ray was consistent with emphysema.  An 
August 2001 VA computerized tomography of the chest yielded 
an impression of emphysema of both lungs.  In December 2002, 
a VA examiner noted chronic bronchitis and chronic 
obstructive pulmonary disease (COPD).  A June 2004 VA general 
medical examination report offers a diagnosis of emphysema.  

Because the diagnoses include bronchitis, emphysema (service 
connected) and COPD, the question for resolution is whether 
bronchitis represents a separate respiratory disability and, 
if so, whether it is related etiologically to active service 
or to service-connected emphysema.  VA's duty to assist 
includes obtaining a medical opinion addressing this issue. 
38 U.S.C.A. § 5103A.

Increased Rating for Dermatitis of the Feet

In July 2002, the veteran reported a worsening of his 
"eczema" condition.  In October 2002, he reported treatment 
at VA Medical Centers at Birmingham, Montgomery, and 
Tuskegee.  The AOJ should request any pertinent records from 
these sources.  

A December 2002 VA general medical examination report 
reflects that the examiner found callosities of the right 
foot and hardening at the bilateral plantar surfaces.  The 
diagnosis was lichen planus.  Because the examiner did not 
estimate the percent of body coverage of the bilateral foot 
dermatitis, it cannot be accurately rated under the revised 
rating criteria.  

An August 2003 VA dermatology consultation report from the 
Birmingham VA Medical Center does not mention the feet.  

A June 2004 VA general medical examination report reflects 
that the veteran reported taking Protopic(r) that provided some 
relief from itchy skin and he reported that there had been no 
change to his skin disorder.  The examiner did not mention 
the feet, although the diagnoses included dermatitis.  In 
this case, no examiner has estimated the percent of body 
coverage of the service-connected bilateral foot dermatitis.  
Thus, the examination reports each lack sufficient detail to 
accurately rate bilateral foot dermatitis.  The Board must 
return the examination reports as inadequate.  38 C.F.R. 
§§ 3.327, 4.2; Bierman v. Brown, 6 Vet. App. 125, 129 (1994) 
(if the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist as specifically affecting the 
issues on appeal.

2.  The AOJ should attempt to obtain any 
pertinent outpatient treatment reports 
regarding the remaining issues on appeal 
from Birmingham, Montgomery, and Tuskegee 
VA Medical Centers.  All records obtained 
should be added to the claims folder.

3.  The AOJ should arrange for a 
dermatologist to review the pertinent 
evidence in the claims file, examine the 
veteran, and offer an estimate of the 
percent of body area coverage that is 
affected by the service-connected 
bilateral foot dermatitis. 

The dermatologist is also asked to offer 
an opinion addressing whether it is at 
least as likely as not (50 percent or 
greater probability) that the current 
skin disorder of the head, arms, hands, 
legs, and/or back are etiologically 
related to active service or to the 
service-connected bilateral foot 
dermatitis.

The dermatologist should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the dermatologist should state 
the reason.   

4.  The AOJ should arrange for an 
appropriate specialist in respiratory 
disorders to review the pertinent 
evidence in the claims file and offer an 
opinion addressing whether it is at least 
as likely as not (50 percent or greater 
probability) that bronchitis represents a 
disability separate from emphysema?  If 
the answer to that question is "yes" 
then is it at least as likely as not (50 
percent or greater probability) that the 
veteran's bronchitis is etiologically 
related to bronchitis that arose during 
active service?  If unrelated to 
bronchitis shown during active service, 
then is it at least as likely as not that 
service-connected emphysema has caused or 
aggravated bronchitis?  The physician 
should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the 
physician should state the reason.  The 
veteran may be reexamined, if necessary.  

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
remaining claims.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The purposes 
of this remand are to comply with due process of law and to 
further develop the veteran's claims.  

No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2007).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


